OPINION OF THE COURT
PER CURIAM.
On the Court’s own motion, the Opinion filed on November 8, 1990, is withdrawn, and the following opinion is substituted.
Appellee, Stephen A. Ocuto, and Appellee, Malaga Enterprises and Assurance Co., Inc., an insurance broker, prepared and executed an application for an insurance policy. Appellant, Travelers Insurance Company, received the application and issued an insurance policy covering Appellee, Ocuto, from March 23, 1988, to June 29, 1988, *64when it was cancelled for non-payment of the premium. The Appellant’s business records introduced into evidence at trial and the testimony of the witness indicate that the value of the coverage for the period was One Thousand Eight Hundred and Two ($1,802.00) Dollars. The Final Judgment was rendered for the sum of Five Hundred Eighty-Six and 75Aoo ($586.75) Dollars, including court costs.
Appellant argues on appeal that it is unable to determine the basis for the sum awarded because the Final Judgment is entirely devoid of findings of fact. Because the record on appeal is entirely devoid of evidence or facts that would support such a judgment, we would agree.
We reverse with directions to the trial judge to enter findings of fact.
REVERSED and REMANDED.
CARDONNE, KORNBLUM, and ROTHENBERG, JJ., Concur.